Denied and Opinion Filed September 26, 2018.




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-18-01111-CV

                                   IN RE TINA WHITE, Relator

                   Original Proceeding from the 14th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-18-00919

                                MEMORANDUM OPINION
                             Before Justices Lang, Myers, and Whitehill
                                      Opinion by Justice Lang
        Before the Court is relator’s petition for writ of mandamus in which she complains of a

September 17, 2018 order compelling production of cell phone records. To be entitled to

mandamus relief, a relator must show both that the trial court has clearly abused its discretion and

that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36

(Tex. 2004) (orig. proceeding). Based on the record before us, we conclude relator has not shown

she is entitled to the relief requested. Accordingly, we deny relator’s petition for writ of

mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the petition if the court determines

relator is not entitled to the relief sought).




                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
181111F.P05                                         JUSTICE